 



Exhibit 10.9
ACKNOWLEDGEMENT AND TERMINATION AGREEMENT
     This Acknowledgement and Termination Agreement (this “Agreement”), dated
December 15, 2006 (the “Effective Date”), is made by Stephen D. Stanfield (the
“Executive”):
RECITALS
     WHEREAS, the Executive is party to that certain Change in Control Agreement
by and between Infinity Energy Resources, Inc. (“Infinity”), Consolidated Oil
Well Services, Inc. (“Consolidated”), and the Executive, dated as of June 9,
2006 (the “Change in Control Agreement”);
     WHEREAS, Infinity subsequently entered into a Purchase Agreement with Q
Consolidated Oil Well Services, LLC (“Q Consolidated LLC”), dated December 1,
2006 (the “Purchase Agreement”), pursuant to which Consolidated was merged with
Consolidated Oil Well Services, LLC (“Consolidated LLC”) and Infinity sold all
of the outstanding membership interests in Consolidated LLC to Q Consolidated
LLC (the “Purchase”);
     WHEREAS, the Purchase constitutes a “Consolidated Change in Control” for
purposes of the Change in Control Agreement;
     WHEREAS, pursuant to Section 6 of the Change in Control Agreement, Infinity
is obligated to pay the Executive a lump sum in cash equal to $125,000 upon the
occurrence of a Consolidated Change in Control (the “Change in Control Amount”);
     WHEREAS, Infinity has made payment of the Change in Control Amount to the
Executive as of the Effective Date;
     WHEREAS, pursuant to Section 8 of the Change in Control Agreement,
Consolidated is obligated to pay the Executive a lump sum in cash equal to one
times Executive’s Annual Compensation (as defined in the Change in Control
Agreement) upon the earliest of (a) Executive’s 90th day of employment after the
Consolidated Change in Control, (b) the date Executive’s employment is
terminated by Consolidated, or (c) the date Executive terminates his employment
for the reason described in Section 2(i)(i) of the Change in Control Agreement
(the “Additional Amount”); and
     WHEREAS, the Executive and Consolidated LLC wish to waive payment of the
Additional Amount and terminate the Change in Control Agreement in exchange for
140,000 Series A Units of Consolidated LLC plus an amount in cash equal to
$50,000 (the “Substituted Amount”).
     NOW, THEREFORE, Executive hereby agrees as follows:
COVENANTS
     1. Acknowledgement. The Executive acknowledges and agrees that he has
received payment in full of the Change in Control Amount from Infinity and that
the Executive has no right to receive any further benefits from Infinity under
the Change in Control Agreement

E-2



--------------------------------------------------------------------------------



 



or under any other severance or change in control agreement. Further, as of the
Effective Time, Executive knowingly and voluntarily releases Infinity, its
stockholders, directors, officers, employees and agents, and each of their
successors and assigns, from any and all claims, suits, demands, actions and
causes of action of any kind or nature whatsoever, whether the underlying facts
are known or unknown, which Executive has or claims, or might have or claim,
pertaining to or arising out of the Change in Control Agreement.
     2. Waiver; Termination of Change in Control Agreement.
     (a) Executive hereby waives payment of all or any portion of the Additional
Amount in exchange for the Substituted Amount, which will be paid by
Consolidated LLC to the Executive within thirty (30) days of the Effective Date,
and acknowledges that, as of the Effective Date, Consolidated LLC has no payment
obligations under the Change in Control Agreement. Further, as of the Effective
Time, Executive knowingly and voluntarily releases Q Consolidated LLC and
Consolidated LLC, and each of their respective stockholders, directors,
officers, employees and agents, and each of their respective successors and
assigns, from any and all claims, suits, demands, actions and causes of action
of any kind or nature whatsoever, whether the underlying facts are known or
unknown, which Executive has or claims, or might have or claim, pertaining to or
arising out of the Change in Control Agreement.
     (b) Executive further agrees with Infinity, Q Consolidated LLC, and
Consolidated LLC, as successor in interest to Consolidated, that (a) any and all
remaining rights and obligations of the parties under the Change in Control
Agreement shall terminate in their entirety as of the Effective Date and (b) the
Change in Control Agreement shall terminate and be null and void as of such
date.
     3. No Current Liability. Infinity and Q Consolidated LLC hereby agree that
the Substituted Amount shall not be included as a current liability for purposes
of the Closing Date Adjusted Working Capital Statement under the Purchase
Agreement by reason of this Agreement.
     4. No Oral Modification. Any modification or amendment of this Agreement,
or additional obligation assumed by Executive in connection with this Agreement,
shall be effective only if in writing and signed by Executive, Infinity, and
Consolidated LLC, as successor in interest to Consolidated.
     5. Entire Agreement. Except as otherwise contemplated herein, this
Agreement represents the entire agreement and understanding between the
Executive, Infinity, and Consolidated LLC, as successor in interest to
Consolidated, concerning the subject matter of this Agreement and supersedes any
and all prior agreements and understandings between the parties concerning the
subject matter of this Agreement.
     6. Governing Law. This Agreement shall be governed by the laws of the State
of New York, without regard for choice of law provisions.
     7. Voluntary Execution. This Agreement is executed voluntarily and without
any duress or undue influence by any party. Executive represents that:
     (a) Executive has read this Agreement;
     (b) Executive has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Executive’s own choice or that
Executive has voluntarily declined to seek such counsel;
     (c) Executive understands the terms and consequences of this Agreement; and
     (d) Executive is fully aware of the legal and binding effect of this
Agreement.
[Signature Pages Follow]

E-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has executed this Agreement as of the day and
year written first written above.
EXECUTIVE
Stephen D. Stanfield
Stephen D. Stanfield
AGREED:
INFINITY ENERGY RESOURCES, INC. (except with respect to Section 2(a))

              By:      /s/ Timothy A. Ficker     Name:    Timothy A. Ficker   
Its:    Vice President, Chief Financial Officer     

[Signature Page to Stephen D. Stanfield Acknowledgement]

E-4



--------------------------------------------------------------------------------



 



CONSOLIDATED OIL WELL SERVICES, LLC,
as successor in interest to CONSOLIDATED OIL WELL SERVICES, INC.

          By:     Q CONSOLIDATED OIL WELL SERVICES, LLC,        its Sole Member 
    By:     /s/ Jeffrey M. Cameron     Name:     Jeffrey M. Cameron    Its:   
Vice President     

[Signature Page to Stephen D. Stanfield Agreement]

E-5